Citation Nr: 0713611	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  05-04 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for cancer of the 
throat, to include as due to herbicide exposure.

2.  Entitlement to service connection for cancer of the 
tongue and other portions of the mouth, to include as due to 
herbicide exposure.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to April 
1968.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 rating 
decision in which the RO, inter alia, denied the veteran's 
claims for service connection for cancers of the throat and 
tongue, to include as due to herbicide exposure.  In November 
2004, the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in January 2005, and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in February 2005.  

In August 2006, the Board, remanded these matters to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, 
for further action, to include obtaining Social Security 
Administration (SSA) records and further notice to the 
appellant.  After accomplishing the requested action, the RO 
continued the denial of each claim on appeal (as reflected in 
a January 2007 supplemental SOC (SSOC) and returned these 
matters to the Board for further appellate consideration.

The Board's decision on the claim for service connection for 
cancer of the throat, to include as due to herbicide 
exposure, is set forth below.  The claim for service 
connection for cancer of the tongue (expanded to include 
other portions of the mouth, consistent with the evidence and 
what the RO has adjudicated), to include as due to herbicide 
exposure, is addressed in the remand following the order; 
this matter is, again, being remanded to the RO via the AMC.  
VA will notify the appellant when further action, on his 
part, is required.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  Because the appellant served in the Republic of Vietnam 
during the Vietnam era, his exposure to herbicides is 
presumed.

3.  There is no competent medical evidence that the appellant 
has, or ever has had, cancer of the throat.


CONCLUSION OF LAW

The criteria for service connection for cancer of the throat, 
include as due to herbicide exposure, are not met. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.313 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of the evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a May 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims for 
service connection, as well as what information and evidence 
must be submitted by the appellant, what information and 
evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claims.  Clearly, this notice meets 
the VCAA's timing requirements.  Subsequently, in a September 
2006 post-rating letter, the RO provided to the appellant 
information pertaining to the assignment of disability 
ratings and effective dates, and the type of evidence that 
impacts those determinations, to which the appellant did not 
respond.  Thereafter, in January 2007, the RO readjudicated 
the claim (as reflected in the SSOC).  Hence, the appellant 
is not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2007); see also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, SSA records, post-service private 
medical records, and VA inpatient and outpatient treatment 
records from VA Medical Center (VAMC) in Pittsburgh, 
Pennsylvania.  

Moreover, no further development to create any additional 
evidence for consideration in connection with the claim being 
decided is warranted.  As explained in more detail below, the 
claim for service connection for cancer of the throat is 
being denied because there is no medical evidence whatsoever 
that the veteran has, or ever has had, the claimed 
disability.  As the current record does not reflect even a 
prima facie claim for service connection, there is no 
requirement for VA to arrange for a medical examination 
and/or to obtain a medical opinion in connection with this 
claim.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 
3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. 
Principi, 18 Vet. App. 512 (2004) (per curium). 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notices of the RO/AMC, the 
appellant has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter being decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Such a determination requires a finding of current disability 
that is related to an injury or disease in service.  Watson 
v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii); see 
also VAOPGCPREC 7-93.  

If a veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II or adult-onset diabetes 
mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which it 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also 61 Fed. Reg. 57,586-57,589 (1996).

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to herbicides 
also may be established by showing that a disorder resulting 
in disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.  

After a full review of the record, including the medical 
evidence and statements made by the appellant, the Board 
finds that service connection for claimed cancer of the 
throat, to include as due to herbicide exposure, is not 
warranted.  

Initially, the Board points out that the appellant served in 
the Republic of Vietnam during the Vietnam era; therefore, 
his exposure to herbicides is presumed.  That 
notwithstanding, the claim must be denied because there is no 
competent medical evidence showing that the appellant has, or 
ever has had, cancer of the throat.  

Although the veteran reported a past history of cancer of the 
mouth and throat at an Agent Orange Registry examination 
performed in April 2004, the medical evidence does not show a 
diagnosis of cancer of the throat.  The service medical 
records show no complaints, findings, or diagnosis of, or 
treatment for, any type of cancer.  In October 1965 pre-
induction and July 1967 replacement of health record 
examination reports, his mouth and throat were described as 
normal on examination.  

Moreover, no post-service private or VA treatment records 
reflect any treatment for, or diagnosis of, cancer of the 
throat.  In October 2003, the appellant was admitted to the 
University of Pittsburgh Medical Center, where a laryngoscopy 
and an esophyagoscopy were performed.  These tests, along 
with imaging and biopsy results, confirmed that the appellant 
had cancer (squamous cell carcinoma) of the tongue, that 
involved almost the entire tongue, right floor of the mouth, 
and up onto the lingual surface of the mandible.  Computed 
tomography (CT) scans of the head and neck performed in 
October 2003 showed no evidence of cervical adenopathy and 
the larynx and hypopharynx were unremarkable.  A CT scan of 
the neck performed in March 2004, following radiation and 
chemotherapy, reflected a history of squamous cell carcinoma 
of the soft palate and right lingual tongue, but no 
lymphadenopathy.  The nasopharynx, oropharynx, glottis and 
subglottic airway were unremarkable.  There was no definite 
evidence for an active tumor.  CT scans performed in May and 
August 2004 revealed no significant changes.

In short, the medical evidence currently of record does not 
support the appellant's claim, and he has not presented or 
identified any existing evidence that would, in fact, support 
the claim, despite being given a number of opportunities to 
do so. 

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, where as here, medical 
evidence fails to show a current diagnosis of the disability 
for which service connection is sought, there can be no valid 
claim for service connection-on any basis.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the appellant's written and 
reported assertions; however, none of this evidence provides 
a basis for allowance of the claim.  As indicated above, the 
claim turns on the medical matter of diagnosis-a matter 
within the province of trained medical professionals.  See 
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
appellant is not shown to be other than a layperson without 
the appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter.  
See, e.g., Bostain v. West , 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, none of the lay 
assertions in this regard have any probative value.

For all the foregoing reasons, the claim for service 
connection for cancer of the throat, to include as due to 
herbicide exposure, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no competent 
evidence supports the claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for cancer of the throat, to include as 
due to herbicide exposure, is denied.


REMAND

Unfortunately, the claims file reflects that another remand 
of the claim for service connection for cancer of the tongue 
and other portions of the mouth, to include as due to 
herbicide exposure, is warranted, even though such will, 
regrettably, further delay an appellate decision on this 
claim.

The veteran claims, inter alia, that his exposure to 
herbicides during service caused his cancer of the tongue and 
other portions of the mouth, for which he has undergone both 
radiation and chemotherapy.  Cancer of the tongue and 
portions of the mouth the veteran's cancer affects are not 
included on the list of diseases associated with exposure to 
herbicide agents that are presumptively service connected in 
veterans exposed to an herbicide agent. 38 C.F.R. § 3.309(e) 
(2006).  The veteran may, nevertheless, establish service 
connection, on a direct basis, for cancer of the tongue and 
other portions of the mouth based on exposure to an herbicide 
agent. See McCartt v. West, 12 Vet. App. 164 (1999); see also 
38 U.S.C.A. § 1113(b) (West 2002) (nothing in the laws 
relating to presumptions prevents the granting of service 
connection on a direct incurrence basis).

Pursuant to 38 U.S.C.A. § 5103A(d), VA will provide a medical 
examination or obtain a medical opinion if the record 
including lay or medical evidence contains competent evidence 
of a disability that may be associated with an event, injury, 
or disease that occurred in service, but the record does not 
contain sufficient medical evidence to decide the claim.  See 
also 38 C.F.R. § 3.159(c)(4) (2006).  

As noted above, the appellant served in the Republic of 
Vietnam during the Vietnam era, and so he is entitled to the 
presumption that he was exposed during service to an 
herbicide agent.  See 38 C.F.R. §§ 3.307(a)(6)(i), (iii) 
(2006).  Additionally, the medical evidence reflects that the 
veteran was diagnosed with, and has been treated for, cancer 
of the tongue and other portions of the mouth since October 
2003.  However, there is no medical opinion addressing the 
question of whether there exists a medical relationship, if 
any, between in-service herbicide exposure and cancer of the 
tongue and other portions of the mouth.  Accordingly, a VA 
examination to obtain a medical opinion needed to resolve the 
claim is warranted.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2006); McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006).

The RO should arrange for the veteran to undergo VA 
examination, by a physician, at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
well result in a denial of the original claim for service 
connection (as the claim will be based on the evidence of 
record).  38 C.F.R. § 3.655 (2006).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.

Prior to arranging to obtain further medical opinion, the RO 
should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the Pittsburgh VA 
Medical Center (VAMC), dated up to June 2006.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Pittsburgh VAMC since June 
2006, following the current procedures prescribed in 38 
C.F.R. § 3.159 (2006) as regards requests for records from 
Federal facilities. 

Prior to readjudication of the claim, to ensure that all due 
process requirements are met, the RO should give the veteran 
another opportunity to present information and/or evidence 
pertinent to his claim on appeal.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also invite the veteran to submit all evidence 
in his possession.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. 
§ 3.159 (2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A  (West 2002); 38 C.F.R. § 3.159 (2006).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim for service 
connection for cancer of the tongue and other portions of the 
mouth.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Pittsburgh VAMC all outstanding pertinent 
records of evaluation and/or treatment 
for cancer of the tongue and other 
portions of the mouth, from January 2006 
to the present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran a 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to the claim on appeal that is not 
currently of record.  The RO should 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.

The RO's letter should also clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. 
§ 3.159. All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo a VA 
oncology examination, by a physician, at 
an appropriate VA medical facility.

The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

After review of the claims file and 
examination of the veteran, the physician 
should render an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is a 50 percent or more probability) that 
the veteran's cancer of the tongue other 
portions of the mouth is the result of 
in-service injury or disease, to include 
herbicide exposure.

The physician should set forth all 
examination findings, along with the 
complete rationale for the opinion 
expressed, a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

7.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for service 
connection for cancer of the tongue and 
other portions of the mouth, to include 
as due to herbicide exposure, in light of 
all pertinent evidence and legal 
authority.  

8.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative, if any, 
an appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


